


Exhibit 10(s)


CenterPoint Energy, Inc.
Summary of Certain Compensation Arrangements
of the Non-Executive Chairman of the Board


The following is a summary of certain compensation arrangements of Milton
Carroll, the non-executive chairman of the board of directors of CenterPoint
Energy, Inc. (the “Company”), effective April 22, 2010. Such compensation
arrangements are in addition to the normal retainers paid to directors and
committee chairmen of the Company's board of directors (which Milton Carroll
shall continue to receive while a non-employee director). For additional
information regarding the compensation of the non-employee directors, please
read the definitive proxy statement relating to the Company's 2013 annual
meeting of shareholders filed pursuant to Regulation 14A.
•
Supplemental retainer of $30,000 per month, payable on the last day of each
month, commencing on June 30, 2010 and continuing each month thereafter until
the earlier of May 31, 2013 or the termination of Milton Carroll's service as
non-executive Chairman of the Board (the “Payment Period”);



•
Additional cash awards on June 1, 2010, June 1, 2011 and June 1, 2012 (each such
award, a “Cash Award”) in an amount equal to the product of (i) 25,000 and (ii)
the closing sales price per share of the Company's common stock, par value $0.01
per share (the “Common Stock”), on the consolidated transaction reporting system
for the New York Stock Exchange on the respective award date or, if there have
been no such sales so reported on that date, on the date immediately preceding
the respective award date on which such a sale was so reported;



•
An option, on or prior to the award date of a Cash Award, to elect to receive
25,000 fully vested shares of Common Stock in lieu of any Cash Award (subject to
the holding period and resale restrictions contained in Rule 144 under the
Securities Act of 1933, as amended); and



•
Certain administrative support during the Payment Period including (a) an office
at the Company's Houston headquarters and (b) a full-time executive assistant.





